EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE



Terminal Disclaimer
The terminal disclaimer filed on November 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,829,012 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
The replacement drawing sheets filed November 22, 2021 are approved.  The objection to the drawings have been overcome.

Allowable Subject Matter
Claims 21-23 and 25-40 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art of record fails to show a child car safety seat including a non-rotating part comprising a first seat belt attachment pathway configured to receive at least a portion of an automobile seat belt when the child car safety seat is in a rearward-facing configuration, the first seat belt attachment pathway comprising a vertically-oriented aperture passing through an upper surface and a lower surface of the non-rotating part; and a second seat belt attachment pathway provided along a back side of a set back of the rotating part and configured to receive at least a portion of the automobile seat belt when the child car safety seat 
Regarding claim 33, the prior art of record fails to show a child car safety seat including a non-rotating part comprising a side wall defining an opening through the non-rotating part; at least one flange member disposed along at least a portion of the side wall and extending radially inward from the side wall into the opening; at least one rotation stop aperture disposed in the at least one flange member, wherein the rotation stop aperture is configured to receive the locking pin in the lock position, in combination with other specifically claimed features.
Regarding claim 38, the prior art or record fails to show a child car safety seat including, a rotating part rotatable with respect to the non-rotating part about a vertical axis, the rotating part comprising a second lower anchors and tethers for children attachment pathway provided along a back side of a seat back of the rotating part and configured to receive at least a portion of the lower anchors and tethers for children tether when the child car safety seat is coupled to the non-rotating part in a forward-facing configuration, in combination with other specifically claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/November 23, 2021                          Primary Examiner, Art Unit 3636